Swing, D. J.,
charged the jury — 1. That if they found that Roberts had no notice of the price agreed upon between the government and the telegraph company for such messages, and that he paid the price demanded by the company, in good faith, he was entitled to credit therefor in his account.
2. That if they found he paid the interpreters in good faith, under instructions previously given, at the rate of $500 a year, and without knowledge of the change in the law fixing their compensation at $4-00 a year, he was entitled to credit therefor in his account.
3. That the defendant was entitled to his salary from the time they found he actually went to work for the government.
Verdict for plaintiff for $53.17.